DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action.
Election/Restrictions
Applicant elected, without traverse, in the reply filed on 11/28/2017, Group (I), drawn to thieno[2,3-d]pyrimidines and compositions thereof, embraced by claims 1-10, 12 and 13. Applicant elected the following species:

    PNG
    media_image1.png
    151
    242
    media_image1.png
    Greyscale
 and indicated claims 1-7, 9 and 12-16 read on said species. Claims 14-16 were drawn to method claims. The species election has been withdrawn.

Claims 1-3, 12, 13, 22, 23, 25 and 27-44 are currently pending and currently under examination.  
Claim Objections
The objection of claim 22 because of the phrase “comprises a R5” is withdrawn based on the amendments.
The objection of claims 2-3, 12, 13, 22, 23, 25 and 27-44 because of the term “Claim” is withdrawn based on the amendments.

Claims 29-33 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 12, 13, 22, 23, 25, 27 and 39-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase “six-membered aryl or heteroaryl” is withdrawn based on the amendments.
The rejection of claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase the phrase “the six-membered aryl or heteroaryl is phenyl” is withdrawn based on the amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "3-nitro” in the 6th species listed in said claim. This group corresponds to variable R10. There is insufficient antecedent basis for this limitation in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The rejection of claims 28 and 32-36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb et al. (US 20090163545) and PUBCHEM database (PUBCHEM CID 1192581, < https://pubchem.ncbi.nlm.nih.gov/compound/1192581#section=BioAssay-Results&fullscreen=true >, downloaded April 13, 2022, pp. 1-2) is withdrawn.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 28 and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krogstad et al. (WO 2013188848).
	The present application claims a compound of formula (IB) wherein R1= 1,3-benzodioxol-5-yl, R3= H, R4= H, R9= H, R10= OCH2CH3 or OCH2CH2CH3 or OCH2CH2CH2CH3, or O-alkyl (excluding methoxy) R11= OCH3, R12= H, R13= H and n=1.

    PNG
    media_image2.png
    196
    237
    media_image2.png
    Greyscale
 
The reference teaches a compound of formula (IB) wherein R1= 1,3-benzodioxol-5-yl, R3= H, R4= H, R9= H, R10= OCH3, R11= OCH3, R12= H, R13= H and n=1:

    PNG
    media_image3.png
    359
    898
    media_image3.png
    Greyscale
, see page 57, compound 54. This compound is removed by proviso in the definition of R10. 
	The only difference between the claimed compound and the cited compound is the substation at R10, methoxy versus Applicant’s ethoxy, propoxy, butoxy, pentoxy, etc. These compounds are homologues and are considered equivalent. The MPEP 2144.09 states “Compounds which are… homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Thus, said claims are rendered obvious over Krogstad et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSANNA MOORE/Primary Examiner, Art Unit 1624